Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. Claims 1-25 are presented for examination in this application 16889644 filed on 06/01/2020. 
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 06/01/2020  were submitted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner and electronically signed as attached.
Restrictions/Election of Species
4. MPEP 806.04 states the following regarding Genus and Species inventions:
Where an application includes claims directed to different embodiments or species that could fall within the scope of a generic claim, restriction between the species may be proper if the species are independent or distinct. However, 37 CFR 1.141 provides that an allowable generic claim may link a reasonable number of species embraced thereby. The practice is set forth in 37 CFR 1.146. 
37 C.F.R. 1.146   Election of species.
5. In the first action on an application containing a generic claim to a generic invention (genus) and claims to more than one patentably distinct species embraced thereby, the examiner may require the applicant in the reply to that action to elect a species of his or her invention to which his or her claim will be restricted if no claim to the genus is found to be allowable. However, if such application contains claims directed to more than a reasonable number of species, the examiner may require restriction of the claims to not more than a reasonable number of species before taking further action in the application.
This application contains claims directed to the following patentably distinct species:
(1) Species 1, represented by claims 1-14, is directed toward training a machine learning model by updating an ensemble model - comprising training base classifiers of an ensemble model in sequence of iterations and updating the ensemble model based on base classifier weights and further based on unreliable base classifier output;
(2) Species 2, represented by claims 15-21, is directed toward training a machine learning model by updating an ensemble model - comprising training base classifiers of an ensemble model in sequence of iterations and updating the ensemble model based on base classifier weights and further based on redundant classifier weights; and
(3) Species 3, represented by claims 22-25, is directed toward classifying a machine learning model – generating a classification by input vector.

These species are independent or distinct because each of them is directed toward a unique subject matter, as described above.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 11, claims 15 and 19, and claims 22 and 24 are the generic claims for the respective cited species.
Each species, as claimed, requires a mutually exclusive limitation, and not obvious variants of each other. In addition to the burden of large number of claims, there is a search and examination burden for the patentably distinct species as set forth above because at least the following search fields need to be investigated, including: probability of an unreliable base classifier output, training base classifiers in a sequence of training iterations, base classifier weights, updating the ensemble model with the plurality of base classifier weights; training base classifiers in a sequence of training iterations, training a plurality of redundant base classifiers of the ensemble model, redundant base classifier weights for redundant base classifiers, updating the ensemble model base classifier weights and the redundant base classifier weights; and classifying with a machine learning model, an ensemble model an input vector, decoding the input vector and generating a classification for the input vector, respectively for each of the three species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The response time for this Office Action is two month. 
Applicants are advised that, to be fully compliant and complete, the reply to this requirement must include and election of the invention to be examined even though the requirement is to be traversed by Applicants (37 CFR 1.143). 
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Contact Information
6. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
June 5, 2022